DETAILED ACTION
Reasons for Allowance
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dr. M. Angela Parsons (Reg. No. 44,282) on January 13, 2022. 2.	The application has been amended as follows:
	Cancel claims 5 and 16-18. 
1. 	(Currently Amended) A method for producing a second branched probe set-bound cell or tissue [of detecting the RNA in a cell or a tissue], comprising: 
contacting a cell or a tissue with a first branched DNA probe set under [branched DNA (bDNA) RNA-single molecule (sm)] fluorescent [in situ] in situ hybridization (FISH) conditions in which the first branched DNA probe set is taken up into the cell or the cells of the tissue, wherein the first DNA branched probe set binds to a first set of RNAs in the cell or the cells of the tissue, thereby producing a first branched probe set-bound cell or tissue; 
obtaining an image of the first branched DNA probe set-bound cell or tissue; 
contacting the first branched probe set-bound cell or tissue with RNase H to remove the first branched probe set from the first set of RNAs in the cell or the tissue; 
performing a first wash step by washing the cell or the tissue [to remove the removed], thereby removing the first branched probe set and the RNase H from the cell or the tissue; and 
after the first washing step, contacting the cell or the tissue with a second branched DNA probe set under [branched DNA (bDNA) RNA-single molecule (sm)] fluorescent [in situ] in situ hybridization (FISH) conditions in which the second branched probe set is taken up into the cell or the cells of the tissue, wherein the second branched DNA probe set binds to a second set of RNAs in the cell or the cells of the tissue and each of the first branched DNA probe set and the second branched DNA probe set is labeled with a fluorescent dye, thereby producing [a] the second branched probe set-bound cell or tissue. 
2. 	(Currently Amended) The method of claim 1, further comprising: contacting the second branched DNA probe set-bound cell or tissue with RNase H to remove the second branched DNA probe set from the second set of RNAs in the cell or the tissue; performing a second wash step by washing the cell or the tissue [to remove the removed], thereby removing the second branched DNA probe set and the RNase H from the cell or the tissue; and after the second wash step, contacting the cell or the tissue with a third branched DNA probe set under [branched DNA (bDNA) RNA-single molecule (sm)] fluorescent [in situ] in situ hybridization (FISH) conditions in which the third branched DNA probe set is taken up into the cell or the cells of the tissue, wherein the third branched DNA probe set binds to a third set of RNAs in the cell or the cells of the tissue and the third branched DNA probe set is labeled with a fluorescent dye, thereby producing a third branched DNA probe set-bound cell or tissue.
3. 	(Currently Amended) The method of claim 2, further comprising: contacting the third branched DNA probe set-bound cell or tissue with RNase H to remove the third branched DNA probe set from the third set of RNAs; performing a third wash step by washing the cell or the tissue [to remove the removed], thereby removing the third branched DNA probe set and the RNase H from the cell or the tissue; and after the third wash step, contacting the cell or the tissue with a fourth branched DNA probe set under [branched DNA (bDNA) RNA-single molecule (sm)] fluorescent [in situ] in situ hybridization (FISH) conditions in which the fourth branched DNA probe set is taken up into the cell or the cells of the tissue, wherein the fourth branched DNA probe set binds to a fourth set of RNAs in the cell or the cells of the tissue and the fourth branched DNA probe set is labeled with a fluorescent dye, thereby producing a fourth branched DNA probe set-bound cell or tissue.
4. 	(Currently Amended) The method of claim 3, further comprising: contacting the fourth branched DNA probe set-bound cell or tissue with RNase H to remove the fourth branched DNA probe set from the fourth set of RNAs; performing a fourth wash step by washing the cell or the tissue [to remove the removed], thereby removing the fourth branched DNA probe set and the the tissue; and after the fourth wash step, contacting the cell or the tissue with a fifth branched DNA probe set under [branched DNA (bDNA) RNA-single molecule (sm)] fluorescent [in situ] in situ hybridization (FISH) conditions in which the fifth branched DNA probe set is taken up by the cell or the cells of the tissue, wherein the fifth branched DNA probe set binds to a fifth set of RNAs in the cell or the cells of the tissue and the fifth branched DNA probe set is labeled with a fluorescent dye, thereby producing a fifth branched DNA probe set-bound cell or tissue.
10. 	(Currently Amended) The method of claim 1, wherein the first branched DNA probe set and/or the second branched DNA probe set comprise/comprises [at least] more than one branched DNA oligonucleotide probe.
11. 	(Currently Amended) The method of claim 1, wherein the first branched DNA probe set and/or the second branched DNA probe set comprise/comprises a plurality of branched DNA oligonucleotide probes.
12. 	(Currently Amended) The method of claim 1, wherein each branched DNA oligonucleotide probe in the first branched DNA probe set and the second branched DNA probe set comprises a differentially fluorescent [detectable] label.
3.	The following is an examiner’s statement of reasons for allowance: 
Claims 1-4 and 8-12 are allowable in light of applicant’s amendment filed on November 8, 2021 and the examiner’s amendment. The rejections under 35 U.S.C 103 have been withdrawn in view of applicant’s amendment filed on November 8, 2021 and the examiner’s amendment. The closest prior arts in the record are Lubeck et al., (2014) (Nature Methods, 11, 360 and 361, 2014 and its supplementary information) in view of Battich et al., (Nature Methods, 10, 1127-1133, 2013). Note that the word “binds” in the claims is interpreted as “hybridizes”. These prior arts do not teach a combination of all steps of claim 1. These prior arts either alone or in combination with the other arts in the record do not teach or reasonably suggest a method for producing a second branched probe set-bound cell or tissue which comprises all limitations recited in claim 1. 
Any comments considered necessary by applicant must be submitted no later than
the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
4.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        January 14, 2022